Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00601-CR

                                        IN RE Eric L. WILLRICH

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: December 30, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 17, 2020, Relator Eric L. Willrich filed a pro se petition for writ of

mandamus in which he asserts the trial court has failed to view and rule on several “motions and

writs sent in by [him] and [his] attorney, and is keeping him in involuntary servitude against his

liberty.” Willrich is represented by trial counsel in the underlying proceeding; therefore, he is not

entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995);

see also In re West, No. 04-20-00105-CR, 2020 WL 907571, at *1 (Tex. App.—San Antonio Feb.

26, 2020, orig. proceeding) (not designated for publication). The absence of a right to hybrid

representation means Willrich’s pro se mandamus petition will be treated as presenting nothing




1
  This proceeding arises out of Cause No. 2019CR11728A, styled The State of Texas v. Eric L. Willrich, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.
                                                                              04-20-00601-CR


for this court’s review. See id.; In re West, 2020 WL 907571, at *1. Accordingly, Willrich’s

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                PER CURIAM

DO NOT PUBLISH




                                               -2-